DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the drawings for Figure 1 presented to the office have reference numbers cutoff on the right side of figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the process steps such as a flow diagram are needed for the method steps of claim 2; a blade root (Claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, step 1 how is one measuring the distance from the flange to a top end of the optical probe? Is the probe measuring the distance? Therefore the claim limitation is unclear and indefinite.
In claim 2, step 2 it is unclear as to what was the initial position of the optical probe, therefore making the claim limitation indefinite.
In claim 2, step 3 is the servo motor being pulled upward and how would that give a minimum resolution from the blade tip. Further how is the servo motor collecting radiation? Also its unclear how one pulls a servo motor to a next position for collecting radiation? Step 3 is unclear and indefinite. 
In claim 2 step 4 it is unclear one recoding a distance?
In claim 2, step 5 no patentable weight is given to the mathematical formula.
In claim 2, step 6 it is unclear how a previous state is the radiation collected from the blade with maximum longitude deformation since a previous state, maximum longitude deformation was never defined?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeAscanis et al. (2015/0300920) in view of CN 109716077 A.
Claim 1
 	DeAscanis et al. (2015/0300920) discloses an optical probe (Fig. 5, Ref. 60) for collecting radiation settled on an engine cover (Fig. 4, Ref. 38), a precision servo motor (Fig. 5, Ref. 74) driving the optical probe (Fig. 5, Ref. 60) to stretch out and draw back in a radial direction (See Fig. 5, Ref. E, T), a flange (Fig. 4, base of Ref. 33) for 5fixing the optical probe (Fig. 5, Ref. 60) and the engine cover (Fig. 4, Ref. 38), an automatic distant measure device (Fig. 4, Ref. 36) settled on the flange and a top end of the optical probe (Between the base of Ref. 33 and the motor assembly of Ref. 400), an optic-electric conversion module (Fig. 26, Ref. Tool), a data collecting (Fig. 26, Ref. 202) and processing module (Fig. 26, Ref. 206) and a master computer (Fig. 26, Ref. 210).  

    PNG
    media_image1.png
    401
    585
    media_image1.png
    Greyscale


control module based on the measured at least one shaft encoder); a filtering (Fig. 8 shows one example of the complex filter 224.) and amplifying module (FIG. 3 shows a schematic view 2 of the amplifying part of the present invention) for a device for monitoring a turbine blade. It would have been obvious to combine the device of DeAscanis et al. (2015/0300920) with the elements listed above of CN 109716077 A before the effective filing date of the claimed invention for the purpose of providing precise measurement of the timing of rotation of blades, therefore increasing accuracy of the measured data.

    PNG
    media_image2.png
    338
    504
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twerdochlib (2005/0199832).
Claim 2
 	Twerdochlib (2005/0199832) discloses fixing a precision servo motor (Fig. 1, Ref. 28) with an optical probe (Fig. 1, Ref. 24); driving the optical probe moving forward to a blade root (To image a single airfoil, such as a turbine blade 18, the shaft 20 may be held stationary and the camera 12 radially inserted into the space 22 between the rows of vanes 16 and the row of blades 18, to a position proximate a root 34 of the blade 18 so that the camera 12 is aimed substantially perpendicular to the axis 36, or surface 15, of the blade); measuring a distance L from a flange to a top end of the optical probe (As indicated in the 112b rejection it is unclear from the claim limitation where is the top end of the optical probe, therefore the office is giving no patentable weight to the claim limitation); drawing out the optical probe upward to an initial position of a blade tip 15in uniform motion; collecting radiation (Next, the camera 12 may be withdrawn radially away from the root 34 to a new location so that the camera 12 is positioned to acquire an image of a second portion of the blade 18 adjacent to the first portion); pulling upward the precision servo motor with a minimum resolution to move the optical probe from the blade tip; stopping the precision servo motor collecting the radiation; pulling the precision servo motor and moving to a next point for 



    PNG
    media_image3.png
    742
    521
    media_image3.png
    Greyscale
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                            	February 5, 2022